Citation Nr: 0928142	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for low back strain with degenerative joint disease 
(DJD) at L4 and degenerative disc disease (DDD) at L4-L5 
after December 15, 2008.

2.  Entitlement to a disability evaluation in excess of 10 
percent for low back strain with DJD at L4 and DDD at L4-L5 
prior to December 15, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran's case was previously before the Board in October 
2008.  He had presented testimony at a video conference 
hearing in April 2008.  He submitted additional evidence 
directly to the Board that was received in April 2008.  He 
specifically elected to not waive consideration by the agency 
of original jurisdiction (AOJ) in the first instance.  
Accordingly, the Board was required to remand the case for 
the AOJ to consider the evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2008).

The issue previously on appeal was entitlement to a 
disability evaluation in excess of 10 percent for low back 
strain with DJD at L4 and DDD at L4-L5.  The Veteran's 
disability rating was increased to 20 percent by way of a 
rating decision dated in December 2008.  However, the 
effective date was established only as of December 15, 2008.  
The issues on appeal have been characterized to reflect the 
staged rating assigned during the pendency of this appeal.

It is also noted that the RO adjudicated the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) in the rating decision on appeal and 
included that issue in the statement of the case.  However, 
the Veteran stated in his substantive appeal of January 2007 
that he had not and was not requesting unemployability.  He 
reiterated this during the October 2008 Board hearing.  
Accordingly, the issue of TDIU is not before the Board at 
this time.  

FINDINGS OF FACT

1.  The evidence of record prior to December 15, 2008, shows 
that the Veteran's service-connected low back strain with DJD 
at L4 and DDD at L4-L5 disability is manifested by complaints 
of constant low back pain, pain on motion and with some 
reduced flexion and extension due to the pain; it is also 
manifested by objective clinical findings of mild muscle 
spasms, some pain on motion, and evidence of DJD and DDD.

2.  The evidence of record from December 15, 2008, shows that 
the Veteran's disability is manifested by continued 
complaints of constant pain, pain on motion, and increased 
loss of flexion and extension due to pain, with continued 
objective evidence of mild muscle spasms, limitation of 
motion, and DJD and DDD.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's low back strain with DJD at L4 and DDD at 
L4-L5, for the period prior to December 15, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's low back strain with DJD at L4 and DDD at 
L4-L5, for the period from December 15, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5237, 5242, 5243.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from March 1984 to March 
2004.  He submitted his initial claim for service-connected 
disability compensation while still on active duty in June 
2003.  He was afforded a VA general medical examination in 
October 2003.  The Board notes that the service treatment 
records (STRs) do not reflect any treatment or evaluation 
relating to the Veteran's back at any time after his 
examination up to his retirement from active duty in March 
2004.

The Veteran gave a history of pain from April 1998.  He said 
he experienced a stabbing pain that was 8/10 about once a 
month with normal daily activity.  The pain would usually 
subside 2-3 days after treatment.  He was currently treated 
with non-steroidal anti-inflammatory drugs (NSAIDS).  The 
Veteran's walking was not affected and he did not require any 
walking devices.  There was no history of vertebral fracture, 
or surgery.  His activities of daily living were said to be 
intact.  The examiner said that there was no impact on the 
Veteran's daily activity and occupation.

The examiner said that the Veteran's range of motion was not 
affected by habitus or other factors.  He said decreased 
range of motion could be experienced as the condition came 
and went throughout a day with exacerbations.  The examiner 
said it would be speculative to estimate any increase in the 
loss of motion.  In regard to range of motion the examiner 
said that the Veteran had flexion to 90 degrees with pain at 
90 degrees, and extension to 30 degrees with pain at 30 
degrees.  There was left and right lateral flexion to 35 
degrees and left and right rotation to 30 degrees.  There was 
no pain with lateral flexion or rotation.  No neurological 
impairment was found.  X-rays of the lumbar spine were 
interpreted as normal.  The final diagnosis was low back 
strain.  

The Veteran was also afforded a VA cardiology examination in 
October 2003.  Pertinent to this appeal was the recitation of 
the Veteran's activities.  In that regard, the Veteran 
reported that he worked out for two hours a day in the gym to 
include weightlifting.  There was no difficulty with his back 
noted.  

The Veteran retired from active service on March 31, 2004.  
He was granted service connection for low back strain by way 
of a rating decision dated in May 2004.  He was awarded a 10 
percent disability at that time, effective from April 1, 
2004.

The Veteran submitted a request for an increase in his 
disability evaluation in October 2004.  He submitted evidence 
obtained in conjunction with an employment physical 
examination in conjunction with his attempt to secure 
employment with a railroad.  The evidence consisted of an x-
ray report and a report of a magnetic resonance imaging (MRI) 
of the lumbar spine.  The x-rays showed minor spurring at L4 
and minor narrowing of the L4-L5 and L5-S1 discs.  The MRI 
was interpreted to show a number of defects at L4-L5, to 
include DDD.  The Veteran noted that he was denied employment 
because of the results of the x-rays and MRI.  

The Veteran was afforded a VA examination in April 2005.  The 
examiner noted that she had reviewed the claims folder to 
include the results of the VA general medical examination of 
October 2003 as well as the x-ray and MRI report from the 
Veteran's employment physical examination.  The Veteran gave 
a history of working for a delivery service driving a truck 
and delivering packages for 5 months after service.  He 
sought other employment in October 2004 and was denied 
because of findings related to his back.  The Veteran 
continued to experience back complaints but was usually able 
to continue work activities with use of NSAIDS.  

The examiner noted that the Veteran had no complaints of 
urinary difficulties related to his back disability.  The 
Veteran also denied leg or foot weakness, numbness, 
paresthesias or unsteadiness.  The Veteran did say he 
experienced flare-ups of 1-2 days duration every 2 to 3 
weeks.  He described the flare-ups as moderate to severe.  
The Veteran estimated that he would have flexion limited to 
60 degrees due to pain during a flare-up.  He would not be 
able to lift or perform strenuous activity.  A precipitating 
factor would be overexertion and alleviating factors would be 
medication, heat, and rest.  The examiner said there was mild 
fatigue, decreased motion, stiffness, spasm, and pain.  The 
pain was said to be constant with no radiation.  

The examiner reported that there was no evidence of 
ankylosis.  There was spasm and pain with motion.  There was 
no evidence of guarding and there was no evidence of abnormal 
spinal contour or abnormal gait.  The examiner specifically 
reported that there was no muscle spasm or guarding severe 
enough to result in an abnormal gait.  The Veteran had 
flexion to 90 degrees with pain beginning at 70 degrees and 
ending at 90 degrees.  He had extension to 30 degrees with 
pain at 25 degrees and ending at 30 degrees.  The examiner 
said the Veteran evidenced painful motion by way of grimaces 
and mild guarding of motion.  The Veteran had left and right 
lateral flexion to 30 degrees and left and right rotation to 
30 degrees.  There was no painful motion associated with 
lateral flexion or rotation.  The examiner also stated that 
there was no additional loss of motion on repetitive testing 
due to pain, fatigue, weakness, or lack of endurance.  The 
examiner reported that motor examination was 5/5 for both 
lower extremities.  The Veteran was also reported to have a 
normal sensory examination for both lower extremities.  His 
reflexes were listed as 2/2 for the left knee and right knee 
and right ankle.  The examiner reported a reflex of 1/2 for 
the left ankle.  

The examiner referred to the October 2004 studies as 
documenting evidence of DJD and DDD of the lumbar spine.  The 
examiner opined that the Veteran's low back symptoms were 
equally associated with the chronic low back strain, lumbar 
DJD and lumbar DDD.  He said these conditions produced low 
back pain.  He added that it was at least as likely as not 
that the DJD and DDD developed during service and were not 
noted until the MRI of October 2004.

The RO denied the claim for an increased evaluation in June 
2005.  However, the Veteran's service connected back 
disability was re-characterized to include the additional 
conditions noted on the reports from October 2004 and as 
characterized in the issue on appeal.  

The Veteran expressed his disagreement with the rating action 
in December 2005.  He noted that he lived in a rural area and 
that jobs were scarce.  He said jobs associated with the 
railroad, offshore, and construction were the better jobs but 
they required physical examinations.  He said once they learn 
of a condition, you are disqualified.  He said he had been 
disqualified from jobs on several occasions.  He said that he 
could work but only with a limitation.  

The Veteran, and his spouse, testified at a video conference 
hearing in April 2008.  The Veteran believed his April 2005 
examination was not adequate.  He questioned the competency 
of the examiner and complained that he was not properly 
examined.  He also explained that he had sought employment 
with a railroad company and the x-ray and MRI of the lumbar 
spine were done in conjunction with an employment physical 
examination.  He said he was rejected for employment based on 
the x-ray and MRI evidence.  The Veteran also testified 
regarding his current employment at a corrections facility.  
He related how he experienced some problems while on the job 
as he worked 12-hour shifts.  He was required to perform a 
variety of duties.  He said that when he was working over a 
long period of time he would have to stop and have someone 
take over.  He described his back symptoms as feeling like a 
bunch of bricks were on his back.  He said that this happened 
about every night because he worked as a utility rover.  He 
would have to go wherever he was needed in the facility and 
do the job.  He did not say that he had lost any time from 
work due to his service-connected back disability.

The Veteran said he had had back pain since he got up the 
morning of the hearing and in the 3 1/2-hour ride to attend the 
hearing.  He had to stop at times and stretch.  He said he 
took Aleve for his pain.  He had used BC powder but was told 
by his doctor to discontinue that because of potential 
stomach problems.  He said he could walk about 4 blocks 
before his back would start to tense up.  The Veteran's 
spouse testified that he would develop back pain if he were 
on the mower for a couple of hours.  He would have to take a 
break.  She also said that the Veteran reported sometimes 
that his back hurt if the weather was bad.  The Veteran 
described his work requirements and how he had to be wherever 
he was needed in the facility.  He said he would have to sit 
down at about 4 in the morning after being at work for a 
number of hours.  The Veteran said he did not experience any 
pains in his legs, only in  his back.  The Veteran further 
testified that he was not seeking a rating for 
unemployability.  He wanted to work but he was limited in 
getting the higher paying jobs because of his condition.  

The Veteran submitted VA treatment records, directly to the 
Board, after his hearing in April 2008.  The records covered 
a period from August 2004 to July 2005.  The records note the 
Veteran as a new patient in August 2004.  His history of back 
strain is noted.  There is a duplicate of his VA examination 
from April 2005.  The remainder of the records are not 
pertinent to his claim.

The Veteran also included a copy of a request for records 
release for a VA outpatient clinic to release his records to 
W. C. Coney, M.D.  The request was signed in July 2005.  The 
Veteran has not reported any treatment from Dr. Coney or 
provided a release for VA to obtain records from Dr. Coney.  

The Board remanded the case for additional development in 
October 2008.  

The Remand and Rating Development Team (RRDT) obtained 
additional VA treatment records for the period from April 
2005 to November 2008.  The records include a duplicate of 
the examination report from April 2005.  The Veteran was seen 
for a complaint of back pain in August 2005.  He reported he 
had been lifting boxes at work and his back "bothered" him.  
The next entry is from March 2007.  The Veteran reported 
having back pain.  He said his pain was at a level of 5 but 
would be an 8 with the worst pain.  He reported the back pain 
was brought about with strenuous lifting and relieved with 
rest and over-the-counter (OTC) medications.  He said the 
pain limited his physical activities.  He was seen for 
complaints of back and knee pain in October 2007.  He was 
prescribed Naproxen and Ultram for his pain.  Similar entries 
were noted in May and November 2008, respectively.  

The Veteran was afforded a VA examination in December 2008.  
The Veteran reported that he was employed full-time.  He said 
that he used a lumbosacral corset as needed.  The Veteran had 
not had any physical therapy, epidural block or surgical 
intervention.  He did not use a transcutaneous electrical 
nerve stimulation (TENS) unit or a cane.  He used Aleve or 
Tylenol as needed for pain relief.  The Veteran said that he 
experienced chronic dull and nagging low back pain that was 
usually a 6-7.  He said that his pain was aggravated with 
bending, lifting, stooping, squatting, kneeling, climbing, or 
standing for 20-30 minutes.  The pain radiated only into the 
gluteal and femoral regions.

The Veteran denied any tingling, numbness, burning sensation, 
neuropathic pain or motor weakness in his lower extremities.  
He reported flare-ups of low back pain about once a week and 
this usually followed overuse of his low back.  He would 
self-impose bed rest for 24 hours approximately once or twice 
a month.  The Veteran also reported stiffness of his lower 
back with occasional bilateral lumbar muscle spasm.  The 
examiner said that the Veteran ambulated with a limp but the 
gait, balance and posture were all said to be fair.  The 
Board notes that the Veteran is service-connected for 
individual disabilities involving each knee and the left 
ankle.

The examiner reported that the Veteran had flexion to 35 
degrees with tenderness at 35 degrees.  There was extension 
to 10 degrees with tenderness at that point.  The Veteran had 
bilateral lateral flexion and bilateral rotation to 30 
degrees with tenderness at 30 degrees.  The examiner said 
that there was no change in range of motion with repetitive 
testing.  He also said there was no additional limitation of 
motion by pain, fatigue, weakness, lack of endurance after 
repetitive use.  There were no postural abnormalities, fixed 
deformity, muscle spasms or muscle atrophy.  The examiner 
said that straight leg raising was painful bilaterally at 20 
degrees.  The patellar reflexes were normal but the left 
patellar reflex was slightly diminished compared to the 
right.  The examiner said that the neurological examination 
was otherwise normal or negative for objective sensory or 
motor impairment.  

The examiner referred to the MRI report of October 2004.  He 
also noted that x-rays showed mild degenerative changes plus 
DDD, L4-L5, and sclerosis of bilateral sacroiliac joints.  
The diagnosis was chronic lumbosacral strain with 
radiological evidence of DJD/DDD at L4-L5.  He further 
referenced the results of the October 2004 MRI that showed 
broad-based bulging disc with focal central protrusion on 
thecal sac and mild narrowing of bilateral neural foramina at 
L4-L5.

The RO increased the disability evaluation for the Veteran's 
low back strain with DJD at L4 and DDD at L4-L5 to 20 percent 
by way of a rating decision dated in April 2009.  The 
effective date of the increase was from December 15, 2008, 
the date of the examination.  The RO held that this was the 
first date an increase in disability was ascertainable.  

The Veteran responded to the notice of the increase in his 
disability evaluation by saying he had no further information 
or evidence to submit in April 2009.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board also 
acknowledges that, as an increased rating claim, the 
potential for staged evaluations is applicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The regulations used to evaluate disabilities of the spine 
are codified at 38 C.F.R. § 4.71a (2008).  Other than a 
disability involving intervertebral disc syndrome (IVDS), the 
different disabilities are evaluated under the same rating 
criteria.  The diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the general rating formula for diseases and injuries of 
the spine, (For diagnostic does 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent rating is for 
where there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A 20 percent 
evaluation is for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine of not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).

In addition, several notes outline addition guidance for 
applying the rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

The criteria also direct that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a

Explanatory notes for the criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2008).

In evaluating the Veteran's low back disability, the Board 
finds that there is no basis for an evaluation in excess of 
10 percent prior to December 15, 2008.  In that regard, the 
results of the October 2003 VA examination do not support a 
disability evaluation in excess of 10 percent.  The Veteran's 
forward flexion of the thoracolumbar spine was to 90 degrees 
with pain at that point and therefore he clearly had flexion 
greater than 60 degrees.  His combined range of motion was 
250 degrees.  It was also noted in the examination report 
that his posture and gait were normal.  At the April 2005 
examination the Veteran again had flexion to 90 degrees, 
although with pain at 70 degrees.  Even this latter 
measurement exceeds 30 degrees and would not be a basis for a 
20 percent rating.  In addition, the combined range of motion 
was 240 degrees, or 215 degrees to account for the point at 
which pain was expressed for limiting flexion and extension.  
This combination also would not satisfy the criteria for a 20 
percent rating.  In addition, the examiner reported that the 
Veteran did not have muscle spasm, localized tenderness or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008). 

There are no outpatient entries to show any range of motion 
of the thoracolumbar spine that would satisfy the criteria 
for a 20 percent rating at any time prior to December 15, 
2008.  In addition, the Veteran did not have evidence of or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis at any time.  The 
examination results noted the presence of muscle spasms but 
without severe guarding to warrant the assignment of a 20 
percent rating.  Id.  

The evidence of record does not support a disability 
evaluation in excess of 20 percent at any time after December 
15, 2008.  The Veteran had flexion to 35 degrees and a 
combined range of motion of 165 degrees at the time of his 
examination in December 2008.  Thus he first satisfied the 
rating criteria for a 20 percent evaluation at that time.  
The record does not contain evidence to show flexion of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine at any time to warrant the assignment of 
a 40 percent rating.  

The Veteran does not have a separately ratable neurological 
impairment to be combined with the orthopedic manifestations 
of his low back disability.  He has explicitly denied 
tingling, numbness, burning sensation, neuropathic pain or 
motor weakness in his lower extremities at his examinations.  
He also testified that his pain was limited to his back.  The 
Veteran did have a positive straight leg raising test at his 
examination in December 2008; however, the examiner found no 
evidence of a neurological impairment.  The same is true for 
the examination reports in 2003 and 2005.  The VA outpatient 
records do not reflect evidence of a separate neurological 
impairment related to the Veteran's service-connected back 
disability.

Further, there is no evidence of incapacitating episodes, as 
defined by 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1), 
at any time during the pendency of the appeal.  While the 
Veteran has reported that he self-imposed bed rest on 
himself, there is no evidence showing that bed rest was 
prescribed by a physician.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).  See DeLuca, supra.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  

The Veteran has complained of chronic low back pain with some 
radiating pain into his gluteal and femoral regions.  This 
has been of record since his retirement in March 2004.  The 
October 2003 examiner stated that he could not express any 
measure of an increased loss of motion based on the above 
factors without resorting to speculation.  The April 2005 VA 
examiner asked the Veteran to estimate his own additional 
limitation during a flare-up.  The Veteran estimated he would 
have flexion to 60 degrees and be unable to lift or perform 
strenuous activities.  These flare-ups occurred every 2-3 
weeks.  In December 2008, the Veteran reported flare-ups of 
once a week that would require bedrest.

The VA examiners carefully documented the Veteran's range of 
motion on examination.  He had pain at the extremes of 
flexion and extension in 2003, but had motion that is 
considered full under 38 C.F.R. § 4.71a, Plate V.  He had 
pain with flexion at 70 degrees and extension at 25 degrees 
in April 2005.  However, again, he had normal lateral flexion 
and rotation.  Even taking into account the pain on motion, 
the criteria for a higher rating prior to December 15, 2008, 
are not met.  Finally, in 2008 he had flexion to 35 degrees 
and extension to 10 degrees in extension with tenderness at 
those points.  There was normal lateral flexion and rotation.  
The 2005 and 2008 examiners noted that there was no loss in 
range of motion with repetitive testing due to pain, fatigue, 
weakness, or lack of endurance.  While the Veteran reported 
in 2005 that his flexion would be limited to 60 degrees when 
he overexerted himself, the examiner found that there was no 
additional limitation of motion on repetitive use.  During 
the 2008 examination, the Veteran reported that he had 
aggravation of his chronic pain with certain activities to 
include repetitive use.  However, the objective evidence did 
not show an additional limitation of motion due to pain, 
fatigue, weakness, lack of endurance, etc., on repetitive 
use.  Accordingly, the Veteran's lay statements are 
outweighed by the objective findings which did not show any 
additional functional impairment.   

In sum, there was no objective evidence of atrophy, swelling, 
deformity, fatigability, incoordination or weakness upon 
repetitive testing at any time during the pendency of the 
appeal.  There is no objective clinical indication that the 
Veteran's symptoms result in functional limitation to a 
degree that would support a rating in excess of the 
evaluations assigned under Diagnostic Code 5237.

For all the foregoing reasons, the Board finds that the 10 
percent evaluation prior to December 15, 2008, and the 20 
percent evaluation from December 15, 2008, assigned for the 
Veteran's low back strain with DJD at L4 and DDD at L4-L5, 
are proper, and that the criteria for an increased evaluation 
has not been met.  In so finding, the Board has considered 
whether staged ratings in addition to those assigned by the 
RO are warranted pursuant to Hart, supra.  However, as was 
described above, the criteria for higher ratings than the 
ones already assigned for distinct periods of time are not 
warranted.  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  Although the Veteran did secure full-
time employment, he presented evidence that he was previously 
denied employment with a railroad based on his service-
connected back disability.  He also has stated that he cannot 
obtain a higher paying job in his community because of his 
back disability.  However, the evidence of record does not 
demonstrate that the Veteran's disability is unique such that 
his symptoms are not addressed by the rating criteria.  
Moreover, the severity of his condition fits within the 
schedular criteria as was discussed above.  In addition, 
there is no evidence of frequent hospitalization or marked 
interference with employment.  The Veteran has not provided 
evidence of missing work, although he has provided evidence 
how his disability affects him at work and how he attempts to 
recover when he got home from work.  However, the rating 
schedule contemplates that there will be interference with 
industrial capabilities due to the service-connected 
disability.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the Veteran's low back strain with 
DJD at L4 and DDD at L4-L5 at any time during the pendency of 
the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued another decision during the 
pendency of this claim that applied to VCAA notices.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
noted that some increased evaluation claims would require 
more specific notice than others.  The Court acknowledged 
that some cases would only require notice for the veteran to 
show how their disability had gotten worse, and other cases 
would require information on exactly how the disability had 
gotten worse, and how it affected the veteran's employment 
and daily life.  

The Veteran submitted his claim for an increased evaluation 
in October 2004.  He was informed of the evidence required to 
substantiate his claim for an increased evaluation.  He was 
advised of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.

His claim was denied in June 2005.  He expressed his 
disagreement with the denial in December 2005.  He then 
perfected his appeal in January 2007.  He and his wife 
testified at a hearing in April 2008.

The Board remanded the case for additional development in 
October 2008.  

The RRDT wrote to the Veteran in November 2008.  He was 
informed that he was being scheduled for a VA examination.  
He was asked to provide information on any other health care 
providers that he had treated him for his low back 
disability.  

The RRDT again wrote to the Veteran in January 2009.  The 
letter provided the same information and again requested that 
he identify health care providers that may have pertinent 
records.  He was specifically asked to provide records from 
Dr. Coney, or provide an authorization for the RO to obtain 
the records.

The Veteran did not respond to either the November 2008 or 
the January 2009 letters.

The RO issued a rating decision to increase his disability 
rating to 20 percent in April 2009.  Notice of the rating 
action was provided that same month.  The RO also issued a 
supplemental statement of the case (SSOC) in April 2009.  
Both the rating decision and the SSOC provided specific 
information as to why the Veteran was entitled to a 20 
percent rating from December 15, 2008, and why he was not 
entitled to an evaluation in excess of 20 percent.

The Veteran responded to the notice that he had no additional 
information or evidence to submit in April 2009.

The Veteran was not provided specific notice of how to 
establish an increased evaluation for his service-connected 
back disability as discussed in Vazquez-Flores.  However, the 
Veteran has not disputed the contents of the VCAA notice in 
this case nor does the record show that he was prejudiced by 
the lack of specific notice.  From the outset he demonstrated 
actual knowledge of what was required to establish an 
increased evaluation as evidenced by his statements and 
testimony he believed supported his claim.  He submitted 
medical evidence in support of his claim.  He contended that 
his symptoms warranted an increased evaluation.  Moreover, 
the statement of the case and the supplemental statement of 
the case together provided him with notice of the applicable 
criteria and explained why higher ratings for the distinct 
periods were not warranted.  Accordingly, based on the RO's 
letter and those documents, a reasonable person would be 
expected to understand what was required to substantiate his 
claim.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, VA 
examination reports, and statements from the Veteran.  He and 
his spouse testified at a video conference hearing in April 
2008.  His case was remanded for additional development in 
2008.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for low back strain with DJD at L4 and DDD at L4-L5, 
prior to December 15, 2008, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for low back strain with DJD at L4 and DDD at L4-L5, 
from December 15, 2008, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


